** REGENTS OF HIGHER EDUCATION — BOND ISSUE ** (1) THE A.G. IS OF THE OPINION, THAT THE LEGISLATURE OF OKLAHOMA IS WITHOUT CONSTITUTIONAL AUTHORITY "TO ALLOCATE FUNDS SECURED THOUGH THE PROCEEDS OF THE SALE OF THE BOND ISSUE PURSUANT TO ARTICLE X, SECTION 31 OF THE OKLAHOMA CONSTITUTION DIRECTLY TO STATE INSTITUTIONS OF HIGHER EDUCATION".  (2) THE A.G. IS OF THE OPINION THAT THE LEGISLATURE IS WITHOUT CONSTITUTIONAL AUTHORITY "TO ALLOCATE SUCH FUNDS TO THE STATE REGENTS OF HIGHER EDUCATION WITH MANDATORY INSTRUCTIONS AS TO THE DISTRIBUTION THEREOF TO BE MADE TO INSTITUTIONS UNDER THE JURISDICTION OF SAID REGENTS, INCLUDING INSTRUCTIONS AS TO THE PURPOSE FOR WHICH SUCH FUNDS SHOULD BE USED BY OR AT SUCH INSTITUTIONS".  (3) THE A.G. IS OF OPINION THAT SECTION XIIIA, SECTION 3 OF THE STATE CONSTITUTION CONTROLS "THE ACTION OF THE LEGISLATURE WITH REFERENCE TO ALLOCATION OF FUNDS TO BE PROVIDED FROM THE SALE OF BONDS AUTHORIZED BY THE PEOPLE AT THE ELECTION ON SEPTEMBER 27, 1949" THAT IS INSOFAR AS STATE INSTITUTIONS OF HIGHER EDUCATION ARE CONCERNED, AND THAT THE ALLOCATION OF CONSOLIDATED APPROPRIATIONS MADE BY THE LEGISLATURE FROM THE PROCEEDS OF SAID BONDS TO THE OKLAHOMA STATE REGENTS OF HIGHER EDUCATION IS NOT "CONTROLLED BY THE PROVISIONS OF THE AMENDMENT TO THE CONSTITUTION ENACTED BY THE PEOPLE AT (SEPTEMBER 27, 1949) ELECTION", EXCEPT TO REQUIRE SAID REGENTS TO ALLOCATE THE MONEYS SO APPROPRIATE TO EACH SUCH STATE INSTITUTION OF HIGHER EDUCATION ACCORDING TO ITS NEEDS AND FUNCTIONS "FOR THE PURPOSE OF CONSTRUCTING, EQUIPPING, REMODELING AND REPAIRING ANY AND ALL BUILDINGS" OF SAID INSTITUTION. (BOND ISSUE, CIGARETTE TAX, APPROPRIATED, APPORTIONMENT) CITE: ARTICLE X, SECTION 31, ARTICLE XIIIA, SECTION 3 (FRED HANSEN)